Citation Nr: 1548338	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating, greater than 30 percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1969 to February 1971.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an April 2014 decision, the Board denied the Veteran's appeal for a higher initial evaluation.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court), and in July 2015 the Court vacated the Board's April 2014 decision, and remanded the matter back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher initial rating for PTSD, currently evaluated as 30 percent disabling.  The applicable rating criteria dictate that a higher, 50 percent, evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships

In its 2014 denial, the Board had found that the Veteran's symptoms were not productive of "occupational and social impairment with reduced reliability and productivity."  In its July 2015 Memorandum Decision, the Court noted "at least four treatment notes" regarding the occupational effect of the Veteran's service-connected PTSD.  Specifically, a February 23, 2010 note indicating that the Veteran had been "on unemployment since August [2009];" a May 25, 2010 note that the Veteran's only "worked 3 days last week;" an August 24, 2010 note that the Veteran was "working part-time 1-2 days a week;" and a November 17, 2011 record showing that the Veteran had been "out of work almost 9 months."

In not directly addressing these records directly, the Court held that the Board had provided inadequate reasons or bases for its determination that the Veteran's post-traumatic stress disorder did not produce occupational and social impairment with reduced reliability and productivity.

In addition to the foregoing, the Court ordered that the Board should make a determination regarding whether a contemporaneous examination is warranted, as the most recent examination was six years ago, in March 2009, and the record suggested a worsening of symptoms since that time.  Having reviewed the claims file, the Board finds that a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the source of any ongoing mental health treatment, including at Goldsboro Psychiatric Clinic.  Appropriate steps should then be taken to update relevant treatment records, in particular rerecords of treatment after August 2011.

2.  After the foregoing development, the Veteran should be afforded a new VA PTSD examination to assess his current level of symptoms.  The claims folder should be made available to the examiner for review before the examination.

The examiner should particularly comment on the overall occupational and social impairment which results from the Veteran's PTSD, to include whether periods of unemployment noted in private treatment records from February 23, 2010, May 25, 2010, April 24, 2010, and November 17, 2011 were due to or related to his PTSD.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

